Name: Commission Regulation (EEC) No 2574/90 of 5 September 1990 fixing for the 1990/91 marketing year the reference price for mandarins, including tangerines and satsumas, wilkings and other similar citrus hybrids, with the exception of clementines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 243/20 Official Journal of the European Communities 6. 9. 90 COMMISSION REGULATION (EEC) No 2574/90 of 5 September 1990 fixing for the 1990/91 marketing year the reference price for mandarins, including tangerines and satsumas, wilkings and other similar citrus hybrids, with the exception of Clementines THE COMMISSION OF THE EUROPEAN COMMUNITIES,  the increase in production costs for fruit and ve ­ getables, less productivity growth, and .  the standard rate of transport costs in the current marketing year ;Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Whereas the resulting figure may nevertheless not exceed the arithmetic mean of producer prices in each Member State with regard to Article 23 (2) plus transport costs for the current year, after this amount has been increased by the rise in production costs less productivity growth ; whereas the reference price may, 'however, not be lower than in the preceding marketing year ; Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 193/90 (2), and in particular Article 27 ( 1 ) thereof, Whereas Article 23 (1 ) oj Regulation (EEC) No 1035/72 provides that reference prices for the whole Community are to be fixed each year before the beginning of the marketing year ; Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest, during the three years prior to the date on which the reference price is fixed, for a home-grown product with defined commercial characteristics, being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying specified requirements as regards market preparation ; whereas, when the average of prices recorded on each representative market is being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; Whereas the importance of mandarin production in the Community is such that a reference price must be fixed for that product, such price to be operative also for tan ­ gerines, satsumas, wilkings and other similar citrus hybrids, with the exception of Clementines ; Whereas the period during which mandarins harvested during a given crop year are marketed extends from October to 15 May of the following year ; whereas the quantity put on the market during October and from 1 March to 15 May of the following year represents only a small percentage of that marketed over the whole marke ­ ting year ; whereas the reference price should therefore be fixed only for the period running from 1 November to the last day of February of the following year ; Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for agricultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (3) establishes the list of prices and amounts to which the coefficient 1,001712 is applied in the framework of the arrangements on the automatic dismantlement of negative monetary gaps ; whereas the prices and amounts fixed in ecus by the Commission for the 1990/91 marke ­ ting year must take account of the resulting reduction ; whereas this reducing coefficient shall apply to the prices referred to above ; however, this adjustment cannot result in a lower level of the reference prices than the prices in force during the proceeding marketing year pursuant to Article 23 (2) of Regulation (EEC) No 1035/72 ; whereas this adjustment shall enter into force on the day of entry into force of Council Regulation (EEC) No 1 179/90 (4) fixing the agricultural conversion rates ; Whereas Article 23 (2) (b) of Regulation (EEC) No 1035/72 stipulates that reference prices are to be fixed at the same level as for the preceding marketing year, adjusted, after deducting the standard cost of transporting Community products between production areas and Community consumption centres in the preceding year, by : (  ) OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 119, 11 . 5. 1990, p. 43. O OJ No L 83, 30. 3. 1990, p. 102. O OJ No L 119, 11 . 5. 1990, p. 1 . No L 243/216. 9 . 90 Official Journal of the European Communities wilkings and other similar citrus hybride, with the excep ­ tion of Clementines (CN codes 0805 20 30, 50, 70, 90), expressed in ecus per 100 kilograms net of packed products quality class I, of all sizes, shall be : from 1 November to 28 February : 27,64. Whereas, in accordance with Article 284 of the Act of Accession, Portuguese prices shall be used for the purpose of calculating reference prices as from 1 January 1991 ; Whereas, in accordance with Article 272 (3) of the Act of Accession, the prices of Portuguese products will not be used for the purpose of calculating reference prices, during the first stage of accession ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 For the 1990/91 marketing year, the reference price for fresh mandarins including tangerines and satsumas, Article 2 This Regulation shall enter into force on 1 November 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 September 1990. For the Commission Ray MAC SHARRY Member of the Commission